Title: From Benjamin Franklin to Claude-Carloman de Rulhière, 2 March 1777
From: Franklin, Benjamin
To: Rulhière, Claude-Carloman de


This is Franklin’s earliest surviving letter in French, and it was more consequential than it seems. The recipient, the Chevalier de Rulhière (1735–91), was a man of some distinction, a poet, historian, and diplomat, who had been the secretary of the French embassy in St. Petersburg and had written extensively on recent developments in Russia and Poland. He wanted to see Franklin in order to recommend his Polish friend, Count Casimir Pulaski, but the ensuing interview must have discouraged him. The American said that he did not know who Pulaski was, declined to advance him money, but did finally agree to secure him passage on the Reprisal when she returned to America. He would do more than he promised, Rulhière hoped, after making inquiries about the Count and himself. The hope materialized: Franklin discovered that the Pole had the support of Versailles, and recommended him to Washington with unaccustomed warmth.
  
A Passi, ce Dimanche matin 2 Mars pres de M. Chaumont M. Franklin presente ses Respects a M. le Chevalier Rulhiere, et sera bien aise de le recevoir ce soir à six heures, si cela est convenable a M. Rulhiere.
 
Addressed: A Monsr. / Monsieur le Chevalier Rulhiere / &c
